DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 objected to because of the following informalities:  there needs to be a space between “andwherein” on line 6 of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims s 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Feddersen US Publication 2018/0160568.
Regarding claim 1, Feddersen teaches a dehumidifier means comprising (Figure 1):
a) a Peltier element 18, which is an electrothermal converter element ([0014]);
b) a condensate collection pan 34 (collecting container) arranged beneath the Peltier element that is configured to collect fluid condensed from the condensation body 23 ([0018]);
c) The condensate pan comprises a conduit 35 to discharge the moisture collected from the pan ([0018]).
Regarding claim 2, the dehumidifier means further comprises a support plate as heat sink 27 where a holding frame, as pipe 29 is contained ([0013]). The Peltier elements are within pipe body 29 ([0016]). 
Regarding claim 3, the Peltier element 18 is connected in a thermally conductive manner on the cooling side of the Peltier element 18 with a condensation body 23 ([0014]).
Regarding claim 4, the dehumidifier means further comprise a fan 26 and 30 that is arranged above the opening to the condensate collection plate and blows onto the surface of the Peltier element ([0016]).
Regarding claim 5, the dehumidifier means comprise a finned element 24, or thermally conductive pad, that is arranged facing away from the Peltier element 18 ([0016]).
Regarding claims 6 and 7, Feddersen teaches a charging station, as switch cabinet 10, with the dehumidifier means above and further comprises a discharge drain 36 which empties into the surrounding of the switch cabinet station 10. The dehumidifier means are arranged with fans 26 and 30 which convey the moisture to the drain ([0016]).
Regarding claim 8, the dehumidifier means is contained in an upper region of the station 10.
Regarding claim 9, The dehumidifier means are arranged with fans 26 and 30 which convey the moisture to the drain ([0016]). The fans contain an air supply via opening 40 which appears pipe or hose compatible ([0020]).
Regarding claim 10, the dehumidifier means further comprises a support plate as heat sink 27 where a holding frame, as pipe 29 is contained ([0013]). The Peltier elements are within pipe body 29 ([0016]).
Regarding claim 11, the outlet 36 is arranged at the bottom of the station 10 ([0018]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/Primary Examiner, Art Unit 1772